Case 4:16-cv-00094-ALM Document 371 Filed 07/23/20 Page 1 of 13 PageID #: 9293



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

DIAMOND CONSORTIUM, INC.                                §
D/B/A THE DIAMOND DOCTOR,                               §
                                                        §
                                                        §
         Plaintiff,                                     §
                                                        §
vs.                                                     §   CASE NO. 4:16-cv-00094-ALM
                                                        §
BRIAN MANOOKIAN AND                                     §
CUMMINGS MANOOKIAN , PLC                                §
                                                        §
                                                        §
         Defendants.                                    §

         JOINT MOTION TO INTERVENE AND MODIFY PROTECTIVE ORDER

         Plaintiffs Diamond Consortium, Inc. d/b/a The Diamond Doctor (“Diamond Doctor”) and

David Blank file this Joint Motion to Modify Protective Order (the “Motion to Modify”), and

Nonparties Mark Hammervold, and Jewelers Mutual Insurance Company (collectively,

“Nonparties”) file this Motion to Intervene and Motion to Modify and in support thereof would

respectfully show as follows:

                                            INTRODUCTION

         Diamond Doctor and Blank filed this lawsuit against Defendants Brian Manookian and

Cummings Manookian, PLC (collectively, “Manookian”) and against Hammervold and his law

firm, Hammervold, PLC (collectively, “Hammervold”) (“Manookian Lawsuit”). [Docs. #1, #99,

#131]. Diamond Doctor and Blank sued Manookian alleging Manookian engaged in a scheme to

defame and defraud Diamond Doctor and Blank as well as other jewelers across the country.

Diamond Doctor and Blank added Hammervold to the lawsuit asserting claims for violations of

the Racketeer Influenced Corrupt Organizations Act, 18 U.S.C. § 1926(c) (“RICO”) and for civil

conspiracy. [Docs. #99, #131]. The parties in the Manookian Lawsuit entered into a Protective


Joint Motion to Intervene and Modify Protective Order                                   Page 1
382908
Case 4:16-cv-00094-ALM Document 371 Filed 07/23/20 Page 2 of 13 PageID #: 9294



Order detailing the confidentiality procedures that would govern discovery in this lawsuit, as

well as governed the discovery in a later severed suit against Hammervold. [Doc. #128]. The

Protective Order states that it will expire at the conclusion of this lawsuit, but it also forbids the

use of discovery in any other disputes among the parties.

         On February 27, 2020, Mark Hammervold filed a separate lawsuit in this Court alleging

malicious prosecution and abuse of process claims against Diamond Doctor, Blank, Diamonds

Direct USA of Dallas, LLC and Jewelers Mutual Insurance Company based on the filing and

prosecution of the Manookian Lawsuit. See Compl. attached as Ex. A. Mark Hammervold v.

Diamonds Direct USA of Dallas, LLC et al., No. 4:20-cv-00165 (“Hammervold Lawsuit”).

Hammervold’s allegations against the Defendants in the Hammervold Lawsuit are based on their

alleged conduct in the Manookian Lawsuit.

         All of the parties in the Hammervold Lawsuit would like access to the deposition

transcripts, written discovery responses and documents produced (“Discovery Material”) from

the Manookian Lawsuit for potential use in the Hammervold Lawsuit, and seek to modify the

Protective Order so that, for the limited purpose of prosecuting and defending the claims asserted

in the Hammervold Lawsuit, the parties in that lawsuit may access and potentially use Discovery

Material from the Manookian Lawsuit.1

         Good cause exists to grant this Motion to Modify. The parties in the Hammervold Lawsuit

will not further disseminate the Discovery Material, except for the limited purposes described in

this Motion to Modify. An order by this Court authorizing the parties to use the Discovery

Material will not destroy the confidential nature of the Discovery Material. The requested relief

will not impact the Protective Order’s purpose, which was primarily intended to prevent the

1
    The parties in the Hammervold Lawsuit also agree that Hammervold, who is an attorney, but is
      representing himself pro se should be permitted to receive and use protected materials,
      including materials designated “attorneys eyes only” and ask the Court to specifically clarify
      this point in its order modifying the existing protective order.

Joint Motion to Intervene and Modify Protective Order                                           Page 2
382908
Case 4:16-cv-00094-ALM Document 371 Filed 07/23/20 Page 3 of 13 PageID #: 9295



disclosure of Diamond Doctor’s trade secret and proprietary information. [Doc. #36, Motion for

Protective Order; Doc. #128, Protective Order.] The parties in the Hammervold Lawsuit simply

seek to obtain access to potentially use the deposition transcripts and documents produced to

prosecute and defend the claims asserted in that lawsuit based upon alleged conduct in the

Manookian Lawsuit. The Court should grant this Motion.

                                      FACTUAL BACKGROUND

A.       The Prior Lawsuits and Entry of a Protective Order.

         On February 3, 2016, this lawsuit was filed against Manookian. [Doc. #1]. On September

14, 2016, Hammervold was added to the lawsuit. [Doc. #99].

         On June 16, 2016, Diamond Doctor filed a motion for protective order, requesting that

the Court enter an order detailing confidentiality procedures to govern the production and

exchange of discovery in the lawsuit. (Doc. #36.) Diamond Doctor’s motion specified that the

requested protective order was necessary to protect against unauthorized disclosure of trade

secret and confidential information. See id., at ¶¶ 3, 4, 16.

         On October 25, 2016, the Court issued a protective order detailing the “confidentiality

procedures . . . govern[ing] the production and exchange of all documents, testimony,

interrogatories, and other information produced, given, or exchanged by and among the parties to

and entities subject to discovery” in this lawsuit. [Doc. #128].

         Paragraph 1 makes clear that the purpose and scope of the Protective Order is to protect

trade secret and other confidential proprietary information:

                 1.      Purpose and Scope. Discovery in this Action may involve
                 disclosure of trade secrets, confidential, proprietary, or sensitive
                 business, technical, financial, and personal information. This
                 Protective Order . . . therefore is entered into to protect against
                 unauthorized disclosure of such information and to appropriately
                 limit the scope and breadth of discovery in the Action. . . .




Joint Motion to Intervene and Modify Protective Order                                      Page 3
382908
Case 4:16-cv-00094-ALM Document 371 Filed 07/23/20 Page 4 of 13 PageID #: 9296



Id. (emphasis added). Further, the Protective Order expressly states that it is to expire at the

conclusion of the lawsuit: “Unless modified pursuant to the terms contained in this Order, this

Order shall remain in effect through the conclusion of this litigation.” Id. at 1 (emphasis

added). At the same time, the Protective Order also precludes the use of the discovery from this

lawsuit in any other lawsuit among the parties:

                 Discovery Material received in connection with discovery in this
                 Action shall not be used in any other disputes between and/or
                 among any of the Parties unless the Discovery Material was
                 produced from the same source and within the discovery process of
                 the respective other dispute between and/or among any of the
                 Parties.

Id. at ¶ 1.

         No one objected to the entry of the Protective Order.

         Approximately nine months later, and on June 27, 2017, the Court severed the claims

against Hammervold into a separate lawsuit entitled, Diamond Consortium, Inc. and David

Blank v. Mark Hammervold and Hammervold, PLC, No. 4:17-CV-452. [Doc. # 268]. Although

the Protective Order was not specifically entered in the severed action, the parties to the severed

action continued to operate as though it applied to their case.

         On August 16, 2017, the parties in the Manookian Lawsuit jointly requested the Court

dismiss the lawsuit in accordance with the parties’ settlement agreement. [Doc. #362]. The Court

entered an order dismissing the lawsuit with prejudice that day. Id. Shortly thereafter, Diamond

Doctor and Blank voluntarily dismissed their claims against Hammervold in Diamond

Consortium, Inc. and David Blank v. Mark Hammervold and Hammervold, PLC, No. 4:17-CV-

452.

B.       The Hammervold Lawsuit.

         On February 27, 2020, Hammervold filed a separate lawsuit in this Court alleging

malicious prosecution and abuse of process claims against Diamond Doctor, David Blank,

Joint Motion to Intervene and Modify Protective Order                                        Page 4
382908
Case 4:16-cv-00094-ALM Document 371 Filed 07/23/20 Page 5 of 13 PageID #: 9297



Diamonds Direct USA of Dallas, LLC and Jewelers Mutual Insurance Company based on their

alleged conduct in the prior litigation.2 Hammervold’s claims against the Defendants in the

Hammervold Lawsuit are based on their alleged improper conduct in bringing and prosecuting

claims against Hammervold in the Manookian Lawsuit, and the severed action.3

C.        The Discovery Material from the Manookian Lawsuit, and severed action.

          The parties deposed a number of individuals throughout the course of the prior lawsuits,

including Manookian, Cummings, Hammervold, and several diamond retailers throughout the

country. A certified court reporter prepared transcripts of those depositions. Additionally, the

parties conducted written discovery and produced documents in the two prior lawsuits. Because

the allegations in the Hammervold Lawsuit are based on alleged conduct that occurred in the

prior lawsuits, the Discovery Material in the prior lawsuits is relevant to prosecuting and

defending the claims in the Hammervold Lawsuit. As explained in more detail below, the parties

seek to modify the Protective Order to be able to access and potentially use the Discovery

Material from the prior lawsuits in this lawsuit.

                                  ARGUMENTS & AUTHORITIES

A.        Intervention is necessary for Non-Parties to seek to modify the Protective Order.

          “Nonparties to a case routinely access documents and records under a protective order or

under seal in a civil case through motions for permissive intervention under Rule 24(b)(2).”

Newby v. Enron Corp., 443 F.3d 416, 418 – 19, 424 – 25 (5th Cir. 2006); see also Ross Neely

Sys., Inc. v. Navistar, Inc., No. 3:13-cv-1587-M-BN, 2015 WL 12916405, *4 (N.D. Tex. June 3,

2015). Federal Rule 24(b) provides that, on “timely motion,” a court “may permit anyone to

intervene who . . . has a claim or defense that shares with the main action a common question of


2
 Ex. A: a true and correct copy of the Complaint in Mark Hammervold v. Diamonds Direct USA of Dallas, LLC et
al., No. 4:20-cv-00165.
3
    Id.


Joint Motion to Intervene and Modify Protective Order                                                Page 5
382908
Case 4:16-cv-00094-ALM Document 371 Filed 07/23/20 Page 6 of 13 PageID #: 9298



law or fact.” Id. (quoting Fed. R. Civ. P. 24(b)(1)). The court must first determine whether, as a

matter of law, the movant’s claim or defense and the main action have a common question of law

or fact. Id. Next, the court exercises its discretion to allow intervention. Id. “’Permissive

intervention . . . is appropriate when the intervention request is timely, the intervenor’s claim or

defense and the main action have a question of law or fact in common, and granting intervention

will not unduly delay or prejudice the original parties in the case.’” Id. (quoting U.S. v. City of

New Orleans, 540 Fed. App’x. 380, 381 (5th Cir. 2013)).

           The timeliness requirement simply is to guard against prejudicing the original parties by

failing to appear sooner. Ross Neely Sys., 2015 WL 12916405, at *5. Courts consider the

following: (1) length of time between the would-be intervenor’s learning of his interest and his

petition to intervene, (2) extent of prejudice to existing parties from allowing late intervention,

(3) extent of prejudice to the would-be intervenor if the petition is denied, and (4) any unusual

circumstances. In re Lease Oil Antitrust Litig., 570 F.3d 244, 247–48 (5th Cir. 2009).

           Finally, Rule 24(c) requires the movant to serve on the parties both a copy of the motion

to intervene, and a pleading which sets out the claim or defense for which intervention is sought.

Fed. R. Civ. P. 24(c). The “pleading” requirement may be met by attaching a pleading that shows

the common questions of law and fact. Ross Neely Sys., 2015 WL 12916405, at *5.

           1. Common questions of law and fact.

           Hammervold’s malicious prosecution and abuse of process claims against the Defendants

in the Hammervold Lawsuit are based on their alleged improper conduct in bringing and

prosecuting claims against Hammervold in the Manookian Lawsuit, and the severed action. 4

Common questions of law and fact clearly exist.




4
    See Ex. A.


Joint Motion to Intervene and Modify Protective Order                                         Page 6
382908
Case 4:16-cv-00094-ALM Document 371 Filed 07/23/20 Page 7 of 13 PageID #: 9299



           2. The Motion is timely.

           “[C]ourts have allowed intervention months or even years after the original filing of the

suit ‘where the substantial litigation of the issues had not been commenced when the motion to

intervene was filed.’” Smith Petroleum Serv., Inc. v. Monsanto Chem. Co., 420 F.2d 1103, 1115

– 16 (5th Cir. 1970) (quoting 3B MOORE, FEDERAL PRACTICE P24.13, at pp. 24-523 (2d ed.

1969)). Hammervold filed his malicious prosecution and abuse of process lawsuit on February

27, 2020.5 All Defendants have filed 12(b) motions to dismiss. This Motion is timely, as it was

brought within 4 months of Hammervold’s filing of his lawsuit. See Smith Petroleum Serv., 420

F.2d at 1116. The intervention is sought simply to amend the Protective Order to allow for the

access and potential use of Discovery Material from the Manookian Lawsuit in the Hammervold

Lawsuit. It will not affect the settlement and dismissal of claims in the Manookian Lawsuit.

           3. Intervention would not cause undue delay or prejudice to the original parties.

           The original parties, including Manookian, would not be prejudiced by allowing

intervention at this time. The claims in the Manookian Lawsuit have been dismissed with

prejudice by agreement. There is no proposal to re-open the merits of the lawsuit or to set aside

any settlement agreement. This intervention poses no risk of disclosure as to Diamond Doctor’s

or other witnesses’ trade secrets or proprietary information, which is the stated purpose of the

Protective Order. The parties in the Hammervold Lawsuit are filing a joint agreed Protective

Order in that litigation to maintain the same protections in that lawsuit as were established in the

Manookian Lawsuit. Diamond Doctor – a party in both cases – also seeks the relief requested

herein.




5
    See Ex. A.


Joint Motion to Intervene and Modify Protective Order                                          Page 7
382908
Case 4:16-cv-00094-ALM Document 371 Filed 07/23/20 Page 8 of 13 PageID #: 9300



B.       Good cause exists to modify the Protective Order.

         District courts have broad discretion in entering and modifying protective orders. U.S. v.

Homeward Residential, Inc., No. 4:12-cv-461, 2016 WL 279543, *2 (E.D. Tex. Jan. 22, 2016).

In fact, this Court retains jurisdiction post-judgment to modify a protective order. Peoples v.

Aldine Independent School Dist., No. 06-2818, 2008 WL 2571900, *2 (S.D. Tex. June 19, 2008).

The Fifth Circuit utilizes a flexible approach towards modifying protective orders. In re U.S.

Motion to Modifying Sealing Orders, No. 5:03-MC-2, 2004 WL 5584146, *3-4 (E.D. Tex. June

8, 2004) (citing Superior Oil Co. v. American Petrofina Co., 785 F.2d 130, 131 (5th Cir. 1986)).

In deciding a request to modify a protective order, the court considers four factors: (1) the nature

of the protective order, (2) the foreseeability, at the time of issuance of the order, of the

modification requested, (3) the parties’ reliance on the order, and most significantly (4) whether

good cause exists for the modification. Homeward Residential, 2016 WL 279543, at *2.

         First, in determining the nature of the protective order, courts are to consider the order’s

scope and whether it was court imposed or agreed to by the parties. Id. There are three types of

protective orders. Id. at *3. Specific protective orders, the least susceptible to modification, are

the narrowest type and cover specifically identified information. Id. Umbrella protective orders,

the most susceptible to change, provide for the designation of all discovery as protected without

any screening by either parties or the court. Id. Blanket protective orders – the middle ground -

require the parties to designate as protected the information that each side reasonably believes

particularly sensitive. Id. Here, the Protective Order is a blanket protective order because it

allows the parties to designate information as protected when they in good faith believe it

requires a level of increased secrecy. [Doc. #128 at ¶ 3]. While Diamond Doctor sought the

Protective Order, all parties, including Diamond Doctor, whose trade secrets the Protective Order




Joint Motion to Intervene and Modify Protective Order                                          Page 8
382908
Case 4:16-cv-00094-ALM Document 371 Filed 07/23/20 Page 9 of 13 PageID #: 9301



were intended to protect, agree to the modification requested in this Motion to Modify. Thus, this

factor should weigh in favor of modification.

         Second, foreseeability is determined by looking at whether the need for modification was

foreseeable at the time the parties negotiated the original stipulated protective order. Id. Here, the

parties could not have known that Hammervold would file a subsequent lawsuit after the

resolution of the first two lawsuits. Therefore, it was not foreseeable that further litigation would

exist between the parties, and this factor weighs in favor of allowing the modification.

         Third, the reliance factor focuses on the extent to which a party opposing the

modification relied on the protective order in deciding which documents would be produced in

discovery. Id. Here, while Diamond Doctor relied on the Protective Order, Diamond Doctor does

not oppose the modification. So, this factor does not weigh in favor of denying modification.

         Finally, the most important factor is whether good cause exists to grant the proposed

modification. In evaluating whether good cause for modification exists, “the court must weigh

[the] need for modification against [the] need for protection, and ought to factor in the availability

of alternatives to better achieve both . . . goals.” Dean v. Texas Tech Univ. Health Sciences Ctr.,

3:16-CV-2635-M, 2017 WL 9901155, at *7 (N.D. Tex. Sept. 25, 2017) (quoting Murata Mfg.

Co., Ltd. v. Bel Fuse, Inc., 234 F.R.D. 175, 180 (N.D. Ill. 2006)). “Good cause includes the need

to make information available for use in subsequent proceedings.” Peoples, 2008 WL 2571900, at

*3; see also Newby v. Enron Corp., 443 F.3d 416, 418 – 19, 424 – 25 (5th Cir. 2006); Foltz v.

State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1131 (9th Cir. 2003). Indeed, “[a]llowing the fruits

of one litigation to facilitate preparation in other cases advances the interests of judicial economy

by avoiding the wasteful duplication of discovery.” Foltz, 331 F.3d at 1131; see also Bell ex rel.

Bell v. Chrysler Corp., No. 3:99-cv-0139-M, 2002 WL 172643, *1-2 (N.D. Tex. Feb. 1, 2002).




Joint Motion to Intervene and Modify Protective Order                                           Page 9
382908
Case 4:16-cv-00094-ALM Document 371 Filed 07/23/20 Page 10 of 13 PageID #: 9302



          Further, the Fifth Circuit has recognized a collateral litigant’s request to the issuing court

 to modify an otherwise proper protective order so that collateral litigants are not precluded from

 obtaining relevant material where reasonable restrictions on collateral disclosure will continue to

 protect an affected party’s legitimate interests in privacy. See, e.g., Newby, 443 F.3d at 418–19,

 424–25 (affirming district court’s grant of the Texas Board of Public Accountancy’s motion to

 intervene and modify protective order which sought access to discovery relating to accounting

 services performed by Arthur Anderson on behalf of Enron that were subject to protective order,

 reasoning that the board needed to access discovery in order to carry out its mandate of

 investigating and disciplining accountants for alleged misconduct).

          Here, there is good cause for modifying the Protective Order. First, Hammervold is

 asserting claims of malicious prosecution and abuse of process in the Hammervold Lawsuit

 arising from allegations of purported bad faith in serving and prosecuting the Manookian

 Lawsuit. Being able to use the same discovery will facilitate judicial economy. Further, the

 requested modification will not impact the Protective Order’s purpose, which was to prevent

 Defendants from disclosing trade secret and proprietary information “through the conclusion of

 this litigation.” [Doc. #128 at 1]. The parties seek to modify the Protective Order to use the

 Discovery Material as evidence in the Hammervold Lawsuit and have agreed to maintain the

 confidentiality of the Discovery Material and are requesting the entry of a similar protective order

 in the Hammervold Lawsuit. Thus, the requested modification will not destroy the confidential

 nature of the Discovery Material. All parties in the Hammervold Lawsuit agree to this Motion to

 Modify. The Motion should be granted.

                                               CONCLUSION

          For all of the reasons stated above, Plaintiffs and Nonparty Intervenors jointly request

 that the Court enter an order granting their Motion to Intervene and Modify the Protective Order,



 Joint Motion to Intervene and Modify Protective Order                                           Page 10
 382908
Case 4:16-cv-00094-ALM Document 371 Filed 07/23/20 Page 11 of 13 PageID #: 9303



 issue an order modifying the Protective Order to authorize the parties to access the Discovery

 Material obtained in this lawsuit, and for any further relief to which the Court finds reasonable

 and necessary.



                                                         Respectfully submitted,

                                                         COBB MARTINEZ WOODWARD PLLC
                                                         1700 Pacific Avenue, Suite 3100
                                                         Dallas, Texas 75201
                                                         (214) 220-5200 Telephone
                                                         (214) 220-5299 Facsimile


                                                         By:      /s/ Carrie J. Phaneuf
                                                            CARRIE JOHNSON PHANEUF
                                                            Texas Bar No. 24003790
                                                            email: cphaneuf@cobbmartinez.com
                                                            KATHERINE ELRICH
                                                            Texas Bar No. 24007158
                                                            email: kelrich@cobbmartinez.com

                                                         ATTORNEYS FOR PLAINTIFFS DAVID
                                                         BLANK AND DIAMOND CONSORTIUM,
                                                         INC. D/B/A THE DIAMOND DOCTOR




 Joint Motion to Intervene and Modify Protective Order                                         Page 11
 382908
Case 4:16-cv-00094-ALM Document 371 Filed 07/23/20 Page 12 of 13 PageID #: 9304



                                                         HAMMERVOLD LAW
                                                         155 S. Lawndale Avenue
                                                         Elmhurst, Illinois 60126
                                                         (405) 509-0372 Telephone
                                                         (615) 928-2264 Facsimile


                                                         By: /s/ Mark Hammervold
                                                            MARK HAMMERVOLD, Pro Se
                                                            IL #6320744
                                                            email: mark@hammervoldlaw.com

                                                         DEFENDANT, PRO SE




                                                         THOMPSON, COE, COUSINS & IRONS, LLP
                                                         700 N. Pearl Street, 25th Floor
                                                         Dallas, Texas 75201
                                                         (214) 871-8200 Telephone
                                                         (214) 871-8209 Facsimile


                                                         By: /s/ Shawn W. Phelan
                                                            SHAWN W. PHELAN
                                                            Texas Bar No. 00784758
                                                            email: sphelan@thompsoncoe.com

                                                            THOMAS M. HORAN, II
                                                            Texas Bar No. 24063938
                                                            email: thoran@thompsoncoe.com

                                                         ATTORNEYS FOR INTERVENOR
                                                         JEWELERS MUTUAL INSURANCE
                                                         COMPANY




 Joint Motion to Intervene and Modify Protective Order                                       Page 12
 382908
Case 4:16-cv-00094-ALM Document 371 Filed 07/23/20 Page 13 of 13 PageID #: 9305



                                  CERTIFICATE OF CONFERENCE

          Mark Hammervold has attempted several times to confer with Brian Manookian on the

 merits of this Motion, including sending Mr. Manookian a copy of the Motion. However,

 despite these attempts Mr. Manookian has not responded. Accordingly, in accordance with

 Local Rule CV-7(i) the motion is opposed.

                                                             /s/ Mark Hammervold
                                                         Mark Hammervold




                                      CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on July 23, 2020, a true and correct copy of the

 foregoing was filed and served electronically upon all counsel of record.


                                                              /s/ Carrie Johnson Phaneuf
                                                         Carrie Johnson Phaneuf




 Joint Motion to Intervene and Modify Protective Order                                     Page 13
 382908
